Citation Nr: 1518234	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  10-27 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to Department of Veterans Affairs' (VA) benefits.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The appellant served on active duty from February 1992 to September 1996.  

This matter comes before the Board of Veterans' Appeals from an administrative decision entered in October 1998 by the VA Regional Office (RO) in Louisville, Kentucky, in which it was determined that the character of the appellant's discharge from service was a bar to VA benefits.  This matter was most recently before the Board in October 2013, at which time it was remanded so that additional evidentiary development could be undertaken.  Following the completion of the actions requested, the case has since been returned to the Board for further review.  

The appellant was previously afforded hearings in this matter, one before RO's hearing officer in July 2011 and the other before a Veterans Law Judge (VLJ) employed by the Board.  The Board's hearing was conducted by way of videoconference technology in January 2012.  (VLJ).  That VLJ is no longer employed by the Board and the appellant was advised of that fact by the Board's correspondence addressed to him in September 2014 and offered another opportunity for a Board hearing before a VLJ who would decide his claim.  In reply, the appellant indicated in his written statement of September 2014 that he did not wish to appear, but desired that the Board consider his claim on the basis of the evidence of record.  

Much additional evidence was received into the record following the RO's issuance of its supplemental statement of the case in August 2014, but each such submission by the appellant was accompanied by a written waiver of initial RO consideration.  No further action is thus needed prior to the Board's consideration of the merits of this appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's remand of October 2013 was principally to obtain a psychological examination and medical opinion as to whether the appellant was insane, as defined by 38 C.F.R. § 3.354 (2014), at the time he committed certain offenses while on active duty, which led to his conviction at Special Court Martial and a bad conduct discharge.  That examination and opinion were obtained on remand and made a part of the record in November 2013.  

Unfortunately, however, the appellant's personnel records are not now of record and do not appear to have been considered by the VA reviewer in November 2013.  Notice is taken that the RO in its most recent administrative decision of September 2009 focused on three periods of absence without leave (AWOL) leading to the conviction at Special Court Martial, although information provided by the Naval Discharge Review Board, at the time of its upgrade action in November 2008, cited the appellant's conviction at Special Court Martial was based not only upon periods of unauthorized absence, but also upon his use of marijuana and breaking of restriction.  The record of that Special Court Martial, as well as the remainder of service personnel records, are absent from the appellant's claims folder and there is no memorandum on file as to any finding by the RO as to their unavailability.  Further remand of this matter is thus necessary in order to obtain all available service personnel records, including the record of the Special Court Martial proceeding.  Depending on the outcome of that search, further input from the VA examining psychologist who offered an opinion in November 2013 should be obtained and considered.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain all available service personnel records, including but not limited to the record of Special Court Martial proceedings leading to the appellant's bad conduct discharge, for inclusion in the claims folder.  Efforts to obtain same must continue until the information and/or records requested have been obtained and associated with the VA claims folder or until it is found in a formal determination that the records/data sought do not exist or that further efforts to obtain same would be futile.  Written notice of that formal determination as to the unavailability of records or verifying data should then be furnished to the appellant.  

2.  If additional service personnel records are obtained, return the report of a VA examination and opinion obtained in November 2013 to the same examiner for the preparation of an addendum to his earlier report.  If that VA examiner is unavailable, then another VA mental health professional should be asked to review the record and provide a supplemental medical opinion.  In either event, the VA claims folder of the appellant should be provided to the VA examiner/reviewer for review of the pertinent evidence.  

The prior VA examiner or his designee should then provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that:

(i)  The appellant's periods of AWOL or, as applicable, other offenses, were the result of an acquired psychiatric disability;

(ii)  A psychiatric disability caused a prolonged deviation from the Veteran's normal behavior; or

(iii)  Interfered with the peace of society; or

(iv)  Caused him to so depart from the accepted standards of the community to which by birth and 

education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.

A thorough rationale for each opinion offered should be furnished.  The examiner/reviewer should comment on any other relevant medical opinions of record.  If the examiner is unable to provide an opinion without resort to speculation, he or she must explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner/reviewer is advised that the appellant is competent to report injuries and symptoms, and that the appellant's statements must be considered in formulating the requested opinion.

3.  Lastly, readjudicate the issue on appeal based on all of the evidence of record and if the benefit sought continues to be denied, provide the appellant with a supplemental statement of the case and afford him a reasonable period in which to respond, before the returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




